Citation Nr: 1510669	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  12-27 493A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a prostate condition.

5.  Entitlement to service connection for tingling and pain in the bilateral hands.


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1960 to April 1966.

This matter come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied service connection for the claimed disabilities.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an October 2012 VA Form 9 (Appeal to Board of Veterans' Appeals), the Veteran requested a hearing before a Veterans Law Judge.  In September 2014, the Veteran requested a hearing by live videoconference.  

In December 2014, the AOJ attempted to inform the Veteran that a hearing was scheduled in January 2015, but the letter was returned unclaimed to VA.  The Board notes that the hearing notice contained an incorrect address for the Veteran.  The claims file indicates that the Veteran's current address is [redacted]; however, the hearing notice was sent to [redacted].  There is no indication in the claims file that the Veteran received notice prior to the hearing.  The Veteran failed to report to the hearing as scheduled.  As such, the Board finds that a remand for scheduling of another hearing is warranted to ensure due process requirements are met.  See 38 C.F.R. § 20.704.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing via videoconference before a member of the Board, consistent with current procedures.  Notice of the time, date, and location of the hearing should be mailed to the Veteran at [redacted].

After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




